11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

In the interest of Z.Z.C. and N.B.C., children    * From the County Court at
                                                    Law No. 2 of Ector County,
                                                    Trial Court No. CC2-3139-PC.

No. 11-13-00118-CV                                * October 3, 2013

                                                  * Memorandum Opinion by McCall, J.
                                                    (Panel consists of: Wright, C.J.,
                                                    McCall, J., and Willson, J.)


      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court=s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Jessica Dutch.